Name: Commission Regulation (EEC) No 63/89 of 12 January 1989 fixing the aid for soya beans
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 10/38 Official Journal of the European Communities 13. 1 . 89 COMMISSION REGULATION (EEC) No 63/89 of 12 January 1989 fixing the aid for soya beans the information at present available to the Commission that the amount of the aid at present in force should be altered as set out in this Regulation, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1491 /85 of 23 May 1985 laying down special measures in respect of soya beans ('), as last amended by Regulation (EEC) No 2217/88 (2), and in particular Article 2(7) thereof, Whereas the amount of the aid referred to in Article 2(1 ) of Regulation (EEC) No 1491 /85 was fixed by Commis ­ sion Regulation (EEC) No 3744/88 (3), as amended by Regulation (EEC) No 4167/88 (4); Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 3744/88 to Article 1 The aid referred to in Article 2 of Regulation (EEC) No 1491 /85 is hereby fixed in the Annex. Article 2 This Regulation shall enter into force on 13 January 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 January 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 151 , 10 . 6. 1985, p. 15. 0 OJ No L 197, 26. 7. 1988 , p. 11 . 0 OJ No L 328, 1 . 12. 1988, p. 31 . (4) OJ No L 367, 31 . 12. 1988, p. 39. 13. 1 . 89 Official Journal of the European Communities No L 10/39 ANNEX Aid (or soya beans (ECU/100 kg) Seed harvested in Spain Portugal another MemberState Seed processed in : I I  Spain 0,000 25,304 25,304  Portugal 14,994 0,000 25,304  another Member State 14,994 25,304 25,304